DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered.

Response to Amendment
The Amendment filed 04/16/2021 has been entered through the RCE filed on 06/11/2021. The 35 U.S.C 112(b) rejection of claim 23 has been withdrawn in light of the amendments. Claims 11-30 remain rejected over the prior art.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-18 & 20-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrul et al (U.S PG Pub 20180345530A1) and Pervan et al (U.S PG Pub 20140199558A1) and Darko (WO 2014/025309 A1 - see reference attached).
Regarding claim 11, Schrul, drawn to the art of a process for manufacturing a wood-based board (Abstract), discloses the limitations of the instant claim. Schrul discloses a step of forming a mat of wood fibers/particles with a first binder (i.e. a step of providing a mat of wood particles/chips wetted with a first binder) ([0061-0066]; [0113-0118]; Claims 1 & 3), and pre-pressing the wood fibers and binder to form the wood mat ([0179-0183]; Claim 1). Schrul has further disclosed applying a powder 
Thus, Schrul has disclosed the limitations of the instant claim, with the exception of the step of applying water by spraying in an amount of 10 to 30 g/m2 prior to the step of hot-pressing in a press. 
However, the step of spraying water in the instantly claimed amount is a known step in the prior art, as disclosed by Pervan.
Pervan, drawn also to the art of producing a building panel (a wooden board) [0003-0007], discloses a step of applying water to a core (i.e. wood based mat [0094]) and a balancing layer (a thermosetting binder with pigments) ([0028]; [0032]) in an amount of 15-30 g/m2 [0082] in order to adjust the moisture content of the balancing layer in order to reduce the thermosetting binder used ([0028-0029]; [0032]; [0082-0085]). Pervan also discloses that the application of water takes place prior to curing and heating and pressing [0032]. Pervan further discloses the balancing layer being a thermosetting binder with pigments [0143-0147] (i.e. analogous to powder mixture of instant claim). Pervan discloses the balancing layer being applied onto a core (i.e. analogous to application of powder mixture on a mat) [0021-0022].
It would have been obvious to an ordinarily skilled artisan to have modified the method of Schrul with the step of applying water by spraying in an amount of 10-30 g/m2 to the core (i.e. mat) and balancing layer (powder mixture) prior to heating and 
With regards to the pre-compaction step of pre-compacting the mat of wood fibers and first binder prior to the application of powder mixture and spraying of water, this is disclosed already by Schrul. Schrul has disclosed a pre-compaction/pre-pressing step of pressing the wood fibers and first binder to form a pre-pressed woof fiber mat, prior to the application of the powder mixture onto the top side of the mat ([0061-0066]; [0113-0118]; [0179-0183]; Claims 1 & 3).
Further, with regards to the step of spraying of water being before the hot-pressing to form a woodboard and after the application of a powder mixture, this is what Pervan has also disclosed. Pervan discloses a thermosetting binder which may contain pigments [0143-0147], and further discloses that the thermosetting binder which makes up the balancing layer may be present in powder form and may be applied by scattering [0159] i.e. Pervan discloses a powder mixture of a binder and pigment which is applied onto a core (a pre-pressed/compacted mat of wood fibres). Pervan then discloses that water may be applied to the applied thermosetting binder powder, after which heating and pressing is conducted to form a final wood board ([0160]; [0032]). Thus, Pervan sufficiently discloses the steps of applying a powder mixture and then spraying water, and then heating and pressing to form a final wood product, as in instantly claimed.
In the event the applicant disagrees with the above explanation, it is further known to spray water on a powder mixture, prior to heating and pressing, as disclosed by Darko.

It would have been obvious to an ordinarily skilled artisan to have modified the method of Schrul and Pervan, with the step of applying water to the powder mixtures prior to a final pressing and heating operation, as disclosed by Darko, in order to prevent the powder from being displaced and blown away during the final pressing operation (pg.6, lines 9-16).

Regarding claim 12, Schrul has further disclosed the first and second binder being at least substantially identical [0157].

Regarding claim 13, Schrul has further disclosed the powder mixture (i.e. dry coating) comprising greater than 70 parts by weight of pigment (filler) and a binder in less than 30 parts by weight of binder, with the amount of filler + binder being 100 parts based on a total dry weight of the filler and binder ([0161]; [0160-0162]), thus disclosing the instantly claimed range of the binder and pigments (fillers). The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).

Regarding claim 14, Schrul has further disclosed the fillers (i.e. pigments) being white [0128 – calcium carbonate].

Regarding claim 15, Schrul has further disclosed the first and/or second binder being acrylate, urea resin, or melamine resin ([0118]; [0159]).

Regarding claim 16, Schrul has further disclosed applying the dry coating (i.e. powder) in an amount of 100g/m2 [0340], which falls within the instantly claimed range and thus anticipates the range. 

Regarding claim 17, Schrul has further disclosed that the pigments can be pulverulent pigments, which are individual pigments or mixtures of different pigments [0128].

Regarding claim 18, Schrul has further disclosed the pigments being calcium carbonate, barium sulfate or titanium dioxide [0128].

Regarding claim 20, Schrul has further disclosed that the wood-based board is a MDF or HDF board [0028].

Regarding claim 21, Schrul as modified by Pervan discloses application of water by spraying, prior to the hot pressing to form the wood-based board (see claim 11 rejection above).

Regarding claim 22, Schrul has further disclosed that the scattered application (i.e. spreading [0205]) comprises two scattering processes onto the mat of wood fibers, prior to the pressing [0210] in a hot press [0202]. Schrul discloses that the step e) of applying a dry or liquid coating composition can be carried out a second time or more times using a different or the same coating composition [0202].Thus, Schrul discloses multiple (two) scattering processes onto the mat of wood fibers, prior to the pressing in a hot press. Further, given that Schrul has disclosed different coating compositions to use, this would mean that different pigments can be used [0127-0128].

Regarding claim 23, Schrul has already disclosed that the coating composition can be different from the one used already in step e), i.e. Schrul discloses two different coating compositions which are spread or scattered onto the mat of wood fibers, thus disclosing sufficiently the limitation of two different coating compositions being used in  two scattering processes [0202]. Further, given that the coating compositions can be different, this would mean that different equipment is used to apply the coating compositions onto the wood fiber mat [0203-0206]. Further, given that the coating compositions are different, this would mean different pigments can be used [0127-0128]. As noted above in the 35 U.S.C 112(b) rejection, if different pigments are used, they would have different monetary values. This would mean that one pigment is less or 
Darko is drawn also to the art of fibre-based panels, and applying binders (19) + pigments (15) and fibers (14) onto the fibre based panels (Abstract; pg.1, lines 1-5). Darko discloses two scattering processes and discloses the scattering processes taking place via two different scattering apparatus (i.e. leading (32a) and last (32b) apparatus (Figures 9a-9; pg.19, lines 4-19). Thus, it is well-known in the art to use a lead and last scattering apparatus to apply different coating compositions (combination of Schrul and Darko). Darko further discloses applying multiple different pigments (15) using several dispensing devices (pg.20, lines 11-13), and discloses that this gives various designs.
It would have been obvious to an ordinarily skilled artisan to have modified the process of Schrul, with the use of different scattering equipment (i.e. lead and last scattering apparatus) to apply mixtures with different pigments, in order to obtain various designs (pg.20, lines 11-13) and further to be able to scatter a mixed material into another unit where additional materials may be added and a new mix (i.e. a mix of the two powder mixtures) may be produced (pg.19, lines 4-6).

Regarding claim 24, Schrul has further disclosed the wood fibers/chips wetted with the first binder being dried [0184] prior to the scattering application [0179-0184]. Step e) of Schrul is the scattering application step, which takes place after steps a) – d).

Regarding claim 25, Schrul has further disclosed removing the residual moisture content (i.e. reducing the water content) from the wood fibers/chips and first binder and thus drying the wood fibers/chips and first binder [0184].

Regarding claim 26, Schrul has disclosed the wood-based mat being formed by mixing the fibers/particles of wood with the first binder, and has further disclosed this taking place in a continuous formation process [0181-0182]. Schrul further discloses that the forming step is carried out in any conventional forming machine (a conveyor belt is a conventional forming machine in any continuous operation) [0183]. Thus, while Schrul has not explicitly disclosed a conventional belt, it would be obvious to an ordinarily skilled artisan to make appropriate use of a conveyor belt, as this a known machine to a skilled person. 
In the event the applicant disagrees, it is well-known to use a conveyor belt in the forming of a wood-based board, as disclosed by Darko.
Darko is drawn also to the art of fibre-based panels, and applying binders + pigments onto the fibre based panels (Abstract; pg.1, lines 1-5). Darko discloses applying binders (19) and fibers (14) and pigments (15) onto a fibre-based panel via a conveyor system (conveyor belt 23 or alternatively scattering belt 33, both meet the limitation of a conveyor system) (Figures 3a-3d; Figures 9c-9d; Figure 11d; Figure 11a-11c) (pg.11, lines 7-9; pg.9, lines 7-8; pg.19, lines 4-23). Figures 9a-9d, 11a-11c, 3a-3d & 10a-10b, all show binders and fibers being applied onto a conveyor system, thus, this is a well-known prior art element. Darko further discloses a roller with needles or cavities (i.e. indentations) (pg.11, lines 10-12; pg.18, lines 18-32), and further discloses 
Darko has further disclosed that the speed of the roller controls the mixture or relative amounts of material in the mix (pg.18, lines 14-17; pg.14, lines 31-33) and the doctor blade also controls the mixture or amount/thickness of mixture (pg.18, lines 28-30; pg.13, lines 19-21; pg.11, lines 23-25) (Figures 3a-3d; Figures 9c-9d; Figure 11d & 11a; Figure 10b; Figures 8a-8b). 
Further, Darko discloses a moving brush that is adapted to remove material from the transportation device (i.e. roller) (pg.11, lines 13-15; pg.12, lines 26-28; pg.18, lines 8-11). Darko further discloses a screen/mesh/net onto which the mixture falls after being brushed by the brush, and that the screen oscillates transversely to obtain a precise scattering (i.e. evening out inhomogenities) (pg.13, lines 13-18) (pg.12-13, lines 28 & lines 1-2) (Figures 3a-3d; Figures 9c-9d; Figure 11d & 11a; Figure 10b; Figures 8a-8b).
It would have been obvious to an ordinarily skilled artisan to have modified the process of Schrul, with the application of binders and wood fibers onto a conveyor system, since this is a well-known prior art element, as disclosed by Darko, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)). Furthermore, it would be obvious to an ordinarily skilled artisan to have modified the process of Schrul, with the provision of a conveyor system, as disclosed by Darko, to arrive at the instant invention, in order to have a moveable transportation device (pg.11, lines 7-9), and further to allow many separate 

Regarding claim 27, Schrul has already disclosed a pre-compaction/pre-pressing step of pressing the wood fibers and first binder to form a pre-pressed woof fiber mat, prior to the application of the powder mixture onto the top side of the mat (see claim 11 rejection above) ([0061-0066]; [0113-0118]; [0179-0183]; Claims 1 & 3).

Regarding claim 28, Schrul has further disclosed the powder mixture (i.e. dry coating) comprising greater than 70 parts by weight of pigment (filler) and a binder in less than 30 parts by weight of binder, with the amount of filler + binder being 100 parts based on a total dry weight of the filler and binder ([0161]; [0160-0162]), thus disclosing the instantly claimed range of the binder and pigments (fillers). The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)). Schrul further discloses applying the dry coating (i.e. powder) in an amount of 100g/m2 [0340], which falls within the instantly claimed range and thus anticipates the range (See claims 13 & 16 rejections above).

Regarding claim 29, Schrul has not explicitly disclosed the powder mixture being controlled through a rotation speed of a roller with indentations and a doctor blade drawing over the indentations of the roller to maintain a constant width during production. This is, however, known from Darko (see claim 26 rejection above).

It would have been obvious to an ordinarily skilled artisan to have modified the process of Schrul, with the scattering (powder mixture being controlled) taking place by a roller with indentations and a doctor blade drawing over the indentations of the roller to maintain a constant width, as disclosed by Darko, to arrive at the instant invention, in order to be able to control the layer thickness of the powder mix (pg.13, lines 19-20).

Regarding claim 30, Schrul has not explicitly disclosed brushing the powder mixture out of the indentations by a brush travelling through the indentations such that the powder mix falls onto a screen (mesh/net) which oscillates transversely to a transport direction which even out inhomogenities in the scattering application. This is, however, known from Darko (see claim 26 rejection above)
Darko discloses a moving brush that is adapted to remove material from the transportation device (i.e. roller) (pg.11, lines 13-15; pg.12, lines 26-28; pg.18, lines 8-
It would have been obvious to an ordinarily skilled artisan to have modified the process of Schrul with the brush removing powder from the rollers, and a screen catching the falling powder and even out inhomogenities, as disclosed by Darko, to arrive at the instant invention, in order to have a precise application (pg.13, lines 13-18), and to increase mixing and have a high precision mix (pg.19, lines 1-3).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrul et al (U.S PG Pub 20180345530A1) and Pervan et al (U.S PG Pub 20140199558A1) and Darko (WO 2014/025309 A1 - see reference attached) and Patton et al (U.S Patent 2618813).
Regarding claim 19, the merits of claim 14 have been generally addressed above. Neither Schrul nor Pervan have explicitly disclosed iron oxide pigments (i.e. color pigments) being admixed with the white pigments. However it is well known to use a combination of white and color pigments (i.e. iron oxide) in the formation of a wood board, as disclosed by Patton.
Patton, drawn also to the art of manufacturing a compressed wood board (Column 1, lines 1-5), discloses using iron oxide along with titanium oxide and barium sulfate in the molding mixture for forming the wood board (Column 10, lines 35-42). 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Schrul with the addition of iron oxide pigments as disclosed by Patton, to arrive at the instant invention, in order to have a wood board with any color that can be easily machined. Further, it would have been obvious to an ordinarily skilled artisan to have modified the wood board of Schrul with the powder mixture containing iron oxide as disclosed by Patton, since this a known prior art element in the art of wood boards, and as such it would be obvious to add iron oxide as a pigment since it is a commonly used pigment in wood boards. The courts have held that the combination of known prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Response to Arguments
Applicant's arguments filed 04/16/2021 in Response After Final, entered through RCE filed on 06/11/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 8 that Schrul does not teach the step of precompaction prior to the scattered application. This is not found persuasive because Schrul has disclosed explicitly the step of precompaction prior to the application of a powdered mixture (see claims 11 & 27 rejections above) ([0061-0066]; [0113-0118]; [0179-0183]; Claims 1 & 3).
Applicant argues on pages 9-11 that Pervan does not teach the step of applying water to a powder mixture prior to heating and pressing. This is found unpersuasive 
In any regards, further prior art guidance is provided by Darko, with regards to applying water to a powder mixture prior to final heating and pressing (see claim 11 rejection above). Thus, at least Schrul, Pervan, and Darko disclose the instant limitations in their entirety.
Applicant argues on page 11 that Schrul does not disclose pulverulent pigments. Pigments are defined as a powdered substance, and pulverulent is defined as consisting of or reducible to fine powder (see definition as provided by Merriam Webster dictionary- see OA appendix attached). Schrul discloses ground calcium carbonate, i.e. a fine powder of calcium carbonate [0128-0133], and thus given that the calcium carbonate is a powdered substance which is ground or present in a fine powder, it is by definition a pulverulent pigment.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746